Citation Nr: 9929202	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  90-31 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to service connection for a growth on the 
left side of the face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to May 1962.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the New Orleans, Louisiana, 
and the Montgomery, Alabama, Regional Offices (RO) of the 
Department of Veterans Affairs (VA) wherein the veteran's 
claims of entitlement to service connection for an acquired 
psychiatric disorder, a right leg disability, a right hip 
disability, and a growth on the left side of the face were 
denied.  The veteran subsequently perfected appeals of these 
decisions.  A hearing on these claims was held in Washington, 
D.C., on June 29, 1999, before Jeff Martin, who is a member 
of the Board and was designated by the chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

The Board notes that the veteran also perfected appeals of 
the RO's denial of his claims of entitlement to service 
connection for a left leg disability and a left hip 
disability.  However, at the June 1999 hearing he withdrew 
his appeals of these claims.  See 38 C.F.R. § 20.204 (1998).  
Accordingly, these issues are no longer before the Board for 
appellate consideration.  

Regarding the procedural history of this case, the veteran 
appealed an August 1991 Board decision denying his claims of 
entitlement to service connection for a left leg disability, 
a left hip disability and an acquired psychiatric disorder to 
United States Court of Appeals for Veterans Claims 
(Court)(formerly known as the United States Court of Veterans 
Appeals).  The Court which vacated the Board's August 1991 
decision and remanded the case to the Board for further 
development pursuant to a Memorandum Decision.  [redacted].  
In compliance with this Memorandum Decision, the Board remanded 
this claim to the RO for additional development in September 
1993, and again in July 1996.  Upon completion of this 
development the appropriate RO again denied the veteran's 
claims.  Accordingly, this case is properly before the Board 
for appellate consideration.

The veteran's claim of entitlement to service connection for 
a growth on the left side of his face will be addressed in 
the remand portion of this decision.

At his June 1999 hearing the veteran submitted medical 
evidence and a statement to the Board along with a waiver of 
initial consideration by the RO.  Given that he submitted a 
waiver, the Board will include this evidence in its 
consideration of the veteran's claims.  See 38 C.F.R. 
§ 20.1304(c) (1998).


FINDINGS OF FACT

1.  There is no competent evidence of record relating the 
veteran's right leg and right hip disabilities to his period 
of active service.

2.  The veteran has presented credible statements that his 
growth on the left side of his face had its onset in service.

3.  Medical evidence of record indicates that the veteran has 
been shown to have a five millimeter area of black condyloma 
in the left periauricular area.

4.  All information necessary for an equitable disposition of 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder has been developed.

5.  The evidence of record does not relate the veteran's 
acquired psychiatric disorder to his period of active service 
or indicate that the veteran had a psychiatric disorder in 
service.

CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
right leg disability and a right hip disability are not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has presented a well-grounded claim of 
entitlement to service connection for a growth on the left 
side of his face.  38 U.S.C.A. § 5107 (West 1991).

3.  An acquired psychiatric disorder was not incurred during 
active service.  38 U.S.C.A. § 1112, 1113, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat, in fact, he did not 
have any wartime service, so this provision does not apply to 
him.

1.  Entitlement to service connection for a right leg 
disability and a right hip disability.

For the reasons discussed below, the Board finds that the 
appellant's claims of entitlement to service connection for a 
right hip disability and a right leg disability are not well 
grounded.  It is not clear from the record whether the RO 
denied the appellant's claims on the basis that they were not 
well grounded, but even if the RO did not, the Board 
concludes that to do so now is not prejudicial to the 
appellant.  See Edenfield v. Brown, 8 Vet. App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claims well grounded.  

The veteran contends that he had no problems with his right 
leg and hip prior to entry into service, but that while on 
guard duty in approximately 1961, he fell and injured his 
right leg and hip.  According to his statements he was placed 
on "quarters" restriction for a day, and was treated on at 
least one occasion after the actual injury while still in 
service.  Although it is not clear from his statements, he 
also appears to assert that he sought treatment for his right 
leg and hip from his family physician, Dr. Stallworth, while 
absent without leave (AWOL).  The veteran further contends 
that he continued to have problems with his right leg and hip 
after discharge in May 1962 up through the present.  He 
maintains that he was treated by Dr. Stallworth until 
approximately 1976, at which time he ceased treatment for 
financial reasons, with the exception of an employment 
physical in the 1980's.  

Dr. Stallworth is deceased, and all attempts to obtain his 
records have been unsuccessful, and all attempts to obtain 
copies of the employment physical in the 1980's were also 
unsuccessful.  Other than VA compensation examinations, the 
veteran's first documented treatment for his right leg and 
hip since service is in 1997 at the Tuscaloosa, Alabama, VA 
medical center.  These treatment records indicate treatment 
for right leg and hip pain with some neurological deficit, 
but a nerve conduction velocity study was normal.  X-ray 
reports indicate mild degenerative changes.  Accordingly, 
there is medical evidence of a current disability of the 
right leg and right hip.

Service medical records show that at his July 1960 enlistment 
examination his lower extremities and spine were found normal 
and that he was deemed normal neurologically.  The only 
treatment in service is for pain in the left leg, which the 
veteran avers should have been pain in the right leg, in July 
1961.  At his administrative separation examination in March 
1962, the veteran was again found normal from a neurological 
standpoint with normal lower extremities and spine.  
Additionally, at this time the veteran completed a Report of 
Medical History form.  He marked on this form that he did not 
have leg cramps, arthritis, a bone, joint or other deformity, 
lameness, or foot trouble, although he did indicate other 
problems such as boils.  In May 1962 the veteran signed 
documentation indicating that there had been no change in his 
physical condition since his March 1962 examination.  
Presuming the veteran's statements regarding his injury to 
the right leg and hip in service are credible, as required 
for well-groundedness purposes, the veteran has established 
an in-service injury to his leg.

With regard to a relationship between the veteran's stated 
injury to his right hip and leg in service and his current 
disability, the veteran has averred constant pain in service 
and after discharge indicating continuity of symptomatology.  
However, by his own statements, he did not seek treatment 
from approximately 1976 to 1997.  Moreover, an April 1996 VA 
examination report, while noting the veteran's right hip 
injury in service, attributes his chronic pain to 
degenerative joint disease of the hip.  More specifically, in 
an addendum to a January 1997 VA hip examination the examiner 
specifically states, after a review of the claims file and an 
examination, that the etiology of the veteran's present right 
leg pain is not related to trauma in service.  

Accordingly, although the veteran has presented evidence of a 
current disability, and credible statements regarding an 
injury in service, he has not established a competent nexus 
between his injury in service and his current disability.  
While he has asserted continuity of symptomatology regarding 
his right leg and hip pain since discharge, there is no 
medical evidence relating this symptomatology to his current 
disability, and, as noted, medical evidence of record 
affirmatively disavows any such relationship.  To the extent 
that the veteran is attempting to establish the relationship 
between his in service injury and his current disability 
based solely on his own statements, he is not competent to do 
so.  Medical diagnosis and causation involve questions that 
are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492,  495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Consequently, 
given the evidence of record, the Board finds that the 
veteran's claims of entitlement to service connection for a 
right hip and right leg disability are not well-grounded and 
are denied.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

Initially, the Board notes that this claim has been 
determined to be well-grounded in a Memorandum Decision by 
the Court.  [redacted].  Accordingly, the Board will treat 
this claim as a well-grounded claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  
Additionally, certain chronic diseases, to include psychoses, 
will be presumed to have incurred during service if they 
become manifest to a degree of 10 percent or more within one 
year of the date of discharge.  See 38 C.F.R. §§ 3.07(a); 
3.309(a) (1998).

The veteran contends that he had a nervous breakdown while he 
was in service and that the service wouldn't treat him so 
that he went AWOL in order to receive treatment from his 
family physician, Dr. Stallworth, who prescribed medication 
for him.  He was treated by Dr. Stallworth until the mid 
1970's for his psychiatric disorder, but did not receive 
treatment from that time until 1997 when he began treatment 
at the VA medical center.  The veteran has also asserted that 
during his divorce proceedings in October 1963 his ex-wife's 
attorney had him declared mentally incompetent.  However, 
these records are unavailable since the courthouse burned 
down and the son of the attorney who handled the divorce did 
not provide any documentation.  A copy of the divorce decree 
itself is of record, but it does not indicate anything 
regarding the veteran's mental competence.  

Service medical records indicate that the veteran was normal 
from a psychological standpoint at entry into service in July 
1960.  His service personnel records note that he was AWOL 
from October 9, 1961 to February 11, 1962, and was confined 
from February 12, 1962 to March 25, 1962.  He was reported 
AWOL again from April 22, 1962 to April 26, 1962.  In March 
1962 he was given a psychiatric evaluation while in service.  
The examiner reported that the veteran was hostile and had a 
negative attitude towards the military and that he desired to 
be discharged due to domestic problems because he felt his 
family could not support itself.  The examiner found no 
disqualifying mental or physical defects sufficient to 
warrant disposition through medical channels, and diagnosed 
"no psychiatric disease."  The veteran was given an 
administrative discharge for apathy under honorable 
conditions.  His March 1962 separation examination report 
notes the March 1962 observation and the finding of no 
psychiatric disease.  The examiner specifically notes no 
mental or physical defects on the separation examination 
report.  Additionally, the Report of Medical History filled 
out by the veteran at the same time shows that the veteran 
reported no trouble sleeping, no nightmares, no depression no 
excessive worry, and no nervous trouble of any sort.  He did 
note other problems on this form.

The VA treatment records from 1997 to the present show 
treatment for depression with various medications.  They do 
not link this treatment to his period of active service, and 
when asked if the VA doctor who had treated him had expressed 
an opinion as to whether or not the veteran's current 
problems had their onset in service, the veteran failed to 
indicate that such a statement had been made.  In addition to 
these treatment records, the claims file contains several VA 
psychiatric examinations and a social and industrial survey.  
The first VA examination is from June 1994, and the examiner 
notes the veteran's history and diagnosed him with panic 
attacks.  No date of onset or etiology for these attacks is 
noted or discussed.  In January 1997 the veteran was provided 
with another VA examination for psychiatric evaluation, the 
examiner noted that he had reviewed the claims file, 
including the service medical records in his report.  
Following his examination he diagnosed the veteran with 
depressive reaction secondary to his leg and back muscle 
injuries of unknown etiology.  In July 1997 the veteran 
underwent psychological testing which indicated the presence 
of elevated anxiety and dysthymia.  Also in July 1997 a 
social and industrial survey was performed by a social 
worker, she found his potential for employment poor, and 
noted that he had ideas of persecution by the persons in the 
county where he lived.  He also complained of depression and 
nervousness.  

Based on the foregoing, a current psychiatric disability is 
present.  However, despite the veteran's assertions of 
continuity of symptomatology, there is no medical evidence 
relating his current psychiatric problems with his period of 
active service or events therein.  In fact, the most recent 
VA examination report relates his psychiatric problems to his 
leg and back disabilities; thus refuting any possible 
relationship.  The Board recognizes that the veteran's 
representative challenged the adequacy of this report at the 
June 1999 hearing before a member of the Board on the basis 
that the examiner did not explicitly discuss the events in 
service prior to the issuance of his opinion, and therefore, 
in the opinion of the representative, did not respond to the 
Board's remand request.  However, the Board notes that the 
examiner specifically noted that he had reviewed the claims 
file to include the service medical records, and he did 
render an opinion as to the etiology of the veteran's 
psychiatric disorder, which was the purpose of the remand in 
question.  Therefore, the Board finds that the examination 
report was adequate and further development on this question 
is not necessary.  

With regard to the presence of a psychiatric disability in 
service, while the veteran avers that he had a nervous 
breakdown in service, he is not competent to diagnose a 
psychiatric disability.  While the missing records of Dr. 
Stallworth may have corroborated his assertion, they are not 
available, and the only medical evidence during this 
timeframe is the in-service psychiatric evaluation and the 
separation examination report.  The March 1962 examination 
report appears thorough, and was performed to determine 
whether or not the veteran warranted a medical discharge for 
psychiatric reasons.  Moreover, the veteran had the 
opportunity to indicate that he was having psychiatric 
problems in service on his Report of Medical History but he 
declined to do so, despite noting other problems.  Therefore, 
it is the opinion of the Board that based on this evidence, a 
psychiatric impairment was not present in service.  

Additionally, with regard to the one year presumptive period, 
service connection under this provision requires the presence 
of a psychosis.  38 C.F.R. §§ 3.307(a), 3.309(a) (1998).  The 
veteran has not contended he has a psychosis, nor is there 
medical evidence of record diagnosing him with a psychosis 
within a year of discharge.  Although the veteran asserts 
that he was declared mentally incompetent in October 1963 
during his divorce proceedings, even if this were true, this 
occurred more than one year after his May 1962 discharge from 
active duty and thus, outside the presumptive period.  Id. 

Consequently, for the reasons stated above, the Board finds 
that the veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder is denied.

3.  Entitlement to service connection for a growth on the 
left side of the face.

The veteran contends that he did not have a growth on his 
face prior to service, and he testified at his June 1999 
hearing that the growth first appeared while he was stationed 
at Fort Benning in service.  He asserts that it has been 
present since this time, although he has not sought treatment 
for it until recently at the VA medical center in Tuscaloosa, 
Alabama.  He states that he has been told by doctors recently 
that it should be biopsied and/or drained.  

The veteran's entrance and separation examinations do not 
indicate any skin abnormalities and the veteran did not 
report any skin abnormalities at discharge.  The only mention 
of a growth on the veteran's face in post-service medical 
records is made in the report of a May 1998 physical in VA 
treatment records.  The examiner notes the presence of a five 
millimeter area of black condyloma near the left 
periauricular area with no further elaboration; thus, 
establishing a current disability.  Additionally, even as a 
lay person the veteran is competent to identify a growth on 
the skin and he has testified that this growth has been 
present since service continuously, establishing continuity 
of symptomatology for well-groundedness purposes.  See Savage 
v. Gober, 10 Vet. App. 488, 495 (1997).  

Therefore, the Board finds that the veteran's claim of 
entitlement to service connection for a growth on the left 
side of the face is well-grounded, and the VA is obligated to 
assist the veteran in the development of his claim.  
38 C.F.R. § 5107 (West 1991).


ORDER

A well-grounded claim of entitlement to service-connection 
for a growth on the left side of his face is present, and the 
claim is remanded.

Entitlement to service connection for an acquired psychiatric 
disorder, a right leg disability and a right hip disability 
is denied.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to service connection for a growth on 
the left side of the face.  Initially, the Board finds that 
because the veteran has presented a well grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); the 
VA has a duty to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a).  This duty involves obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In the present situation, no examination of the veteran's 
skin growth has been made.  Therefore, the Board remands this 
claim so that the RO can schedule the veteran for an 
examination of his skin.  The examiner should render an 
opinion as to what the growth on his face is, and if 
possible, the etiology and date of onset.  The RO should 
notify the veteran of the consequences of failing to report 
for the examination.  38 C.F.R. § 3.655 (1998).  Moreover, 
the veteran has testified that he was advised that this 
growth should be removed, biopsied, or drained.  These 
treatment records do not appear to be in the claims file.  
The RO should therefore contact the veteran and have him 
identify the doctors who told him this information, and then 
attempt to obtain these records.  If authorization for the 
release of private medical records is required, the RO should 
obtain such a release.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained since the 
last remand in July 1996 and which may 
not currently be in the claims file.  
Specifically, the RO should request that 
the veteran identify the doctors who 
informed him that he should have the 
growth on his face biopsied, removed or 
drained.

2.  Upon completion of the above, the RO 
should attempt to obtain any records 
identified by the veteran and associate 
them with the claims file, if 
authorization for the release of private 
medical records is warranted, the RO 
should obtain such a release from the 
veteran.

3.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in Tuscaloosa, 
Alabama, from December 1998, the date of 
the last such request by the VA.

4.  Upon receipt of any and all such 
records, the RO should accord the veteran 
a skin examination.  The veteran's claims 
folder is to be made available to the 
examiner for review prior to this 
examination.  The examiner should be 
specifically requested to provide 
opinions as to the approximate date of 
onset of any current skin growth on the 
veteran's face and as to whether any 
current skin growth is etiologically 
related to the veteran's active service.  
All findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







